DETAILED ACTION
This Office Action is in response to Applicant’s election without traverse of Group I claims 1-6,8, 9, 16-18,23, 24, 26, 29 and 33 and newly added claims 78-91 in the reply filed on 4/25/22 is acknowledged.  Claims 35, 37-38,40-43,46,49 and 52-54 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/25/22 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.   

Drawing
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “226” in specification but not in Fig. 4, see para. [0086]; “372” in para. [0091] but not in the drawings; and “2000” in para. [01444] not in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “200” in Fig. 4 not in the specification, “1570” in Fig. 19A is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para. [0052], line 3 “applicator 110” should read --applicator pad 110--; page [0086], line 6 recites “applicator seal 310”, however, “310” was used to designate the applicator pad; para. [0096] , lines 5-6 recites a flexible portion circumferential portion” should read --a flexible circumferential portions--; para. [0107], line 1, 8B; --9B--; para. [0109], line 2, “the second portion 742” should be –the second portion 744--; para. [0128], lines 6, “applicator pad 1450” should read --applicator pad 1410--; [0128], line 12, “grip 1450” should read --grip 1440--; para. [0129], line 8 “can be” should read --can--; and “1940” in para. [0140], line 6 is used to designate a reservoir and a grip.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 82 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 82 depends from cancelled claim 13 and therefore fails to further limit the subject matter of a claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, 8, 17, 23, 24, 26, 87 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/046769 A1 (hereinafter “Uzzo”).
Regarding claim 1, Uzzo discloses a hematostick/hemotodart that anticipates Applicant’s presently claimed invention.  More specifically, Uzzo discloses a system (constituted by a kit comprising one or more hemostatic agent applicator 1, see Fig. 1 and page 12, lines 29-30), comprising: an applicator pad (constituted by delivery component 3 comprising one or more hemostatic mesh 8, see page 13, lines 16-20); a grip (constituted by handle 2, see page 4, lines 27-28 which discloses the handle may be in the form of a handhold grip) releasably couplable to the applicator pad and configured to dispose the applicator pad against a wound of a subject such that pressure can be transferred to the wound via the applicator pad to enhance hemostasis (the handle upon activations releases the delivery component, see page 4, lines 7-10 and page 13, lines 16-24); and a reservoir configured to contain medication to be released to the wound via the applicator pad (see page 13, lines 3-5, which discloses that kits contains one or more containers containing one or more hemostatic agent to be loaded into a delivery component 3 prior to use).
Regarding claim 3, Uzzo discloses the system of claim 1, wherein the applicator pad includes a pad retainer (constituted by attachment members 15) configured to maintain the applicator pad in contact with the wound after the grip is decoupled from the applicator pad (see page 11, lines 1-3 and see page 13, lines 10-13 which discloses the attachment members attaches the delivery component to the target area).
Regarding claim 5, Uzzo discloses the system of claim 1, wherein the reservoir contains the medication (see page 13, lines 3-5, which discloses that kits contains one or more containers containing one or more hemostatic agent to be loaded into a delivery component 3 prior to use).
Regarding claim 6, Uzzo discloses the system of claim 1, wherein the medication includes an antifibrinolytic (note the disclosure of fibrinogen which may be used as a hemostatic agent at page 10, lines 6-14).
Regarding claim 8, Uzzo discloses the system of claim 5, wherein the medication includes at least one of an antifibrinolytic, a vasoconstrictor, an antibiotic, an anti-infectant, or a steroid (note the disclosure of fibrinogen which may be used as a hemostatic agent at page 10, lines 6-14).
As regards claim 17, Uzzo discloses system of claim 1, wherein the grip includes a force concentrating component (page 14 lines 5-11 discloses releasing or extruding the one or more hemostatic agents from the delivery component (3) by engaging the second actuator (14) …can be similar to the top or tip of a dart being deployed via a trigger mechanism) projecting from an interior surface of the grip and configured to be urged toward the reservoir to break a sidewall of the reservoir and release the medication to the applicator pad (it is inherent that since the actuator (14) is positioned within the handle, the tip of the dart necessarily ruptures a wall in the container to release the medicine).
As regards claim 23, Uzzo discloses a hemaostick/hematodart that anticipates Applicant’s presently claimed invention.  More specifically, Uzzo discloses a system (constituted by hemostatic applicator 1), comprising an applicator pad pre-soaked with a liquid medication (see page 9, lines 19-23, which discloses hemostatic agents suitable for use with the hemostatic agent applicator 1 can be in the form of a gel, liquid, solid, past or powder, and in some embodiments delivery component (3) may be pre-loaded with one or more hemostatic agents); and applicator seal coupled to the surface of the applicator pad and configured to be removed from the applicator pad prior to disposal of the applicant pad against a wound of a subject (see page 9, lines 20-26); a grip (constituted by handle 2, see page 4, lines 27-28 which discloses the handle may be in the form of a handhold grip) releasably couplable to the applicator pad and configured to dispose the applicator pad against a wound of a subject such that pressure can be transferred to the wound via the applicator pad and the liquid medication can contact the pad (the handle upon activations releases the delivery component, see page 4, lines 7-10 and page 13, lines 16-24).
As regards claim 24, Uzzo discloses the system of claim 23, wherein the applicator pad includes a pad retainer (constituted by attachment members 15) configured to maintain the applicator pad in contact with the wound (see page 11, lines 1-3 and see page 13, lines 10-13 which discloses the attachment members attaches the delivery component to the target area).
As regards claim 26, Uzzo discloses the system of claim 23, wherein the liquid medication includes an antifibrinolytic (note the disclosure of fibrinogen which may be used as a hemostatic agent at page 10, lines 6-14).
As regards claim 87, Uzzo discloses the system of claim 24, wherein the pad retainer is adhesive (see page 13, lines 11-12 which discloses the attachment member (15) may be an adhesive agent).
As regards claim 88, Uzzo discloses  system of claim 23, wherein the medication includes at least one of an antifibrinolytic, a vasoconstrictor, an antibiotic, an anti-infectant, or a steroid (note the disclosure of fibrinogen which may be used as a hemostatic agent at page 10, lines 6-14).

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzzo as evidenced by Recothrom Package Insert.
As regards claim 4 system of claim 1, wherein the grip includes a first portion (handle) and a second portion (second actuator), the second portion configured to be moved relative to the first portion to cause liquid to be released from the reservoir to the applicator pad (see page 4, lines 10-13 which discloses that upon engagement, contents of the delivery component are released, it must be noted Recothrom is a solution as evidenced by the Recothrom Package Insert).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 16 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0193874 (hereinafter “Pozanc”) in view of Uzzo.
As regards claims 1 and 5, Pozanc discloses a fluid applicator device with fluid control mechanism that substantially discloses Applicant’s presently claimed invention.  More specifically, Pozanc discloses a system (constituted by fluid applicator device 100, see Figs. 1, 5 and 6), comprising: an applicator pad (constituted by applicator pad 136); a grip (constituted by handle 102 and reservoir assembly 104, see para. [0019], a user can grip handle 102 and/or reservoir assembly 104) releasably couplable to the applicator pad (see para. [0038] and Fig. 6) and configured to dispose the applicator pad against a surface such that pressure can be transferred to the wound via the applicator pad to enhance hemostasis; and a reservoir (reservoir 108) configured to contain fluid to be released to the surface via the applicator pad.
It must be noted the recitation that the grip configured to dispose the applicator pad against a wound of a subject such that pressure can be transferred to the wound via the applicator pad to enhance hemostasis is an intended use recitation and that the applicator device is fully capable of being positioned against a wound and while the grip is pressed against the wound, the applicator pad can be removed from the lip (154).
Pozanc fails to teach the fluid in the reservoir is a medication.  However, Uzzo, in an analogous fluid applicator device (1) teaches it is known to provide a medicament such as a hemostatic agent in liquid form in delivery component 3 pre-loaded therein  (see page 9, lines 20-21) for the purpose of treating a wound (see page 13, lines 14-24).
In view of Uzzo, it would have been obvious to one of ordinary skill in the art to have modified the fluid in Pozanc to have included a medicament in order to apply a fluid medicament to a wound for treatment thereof.
As regards claim 2, modified Pozanc discloses the system of claim 1, wherein the reservoir is a first reservoir included in the applicator pad (the applicator pad acts as a first reservoir in that the reservoir releases fluid to, and accumulated by, applicator assembly 106 which includes the applicator pad), further comprising a second reservoir (constituted by reservoir 108) and a fluid coupling (valve mechanism) configured such that liquid can flow from the second reservoir to the applicator pad via the fluid coupling (valve mechanism permits the flow of fluid from reservoir 108 to applicator assembly, see para. [0020], lines 6-10).
As regards claim 16, modified Pozanc discloses the system of claim 1, wherein the grip includes a plate (applicator base 128 and dispersion interface 132) disposed on a distal end of the grip (see Fig. 6) and configured to apply a distributed, uniform force to the applicator pad when pressed toward the wound with a force orthogonal to the skin (when the handle 120 and reservoir assembly pressed toward the wound applicator base 128 and dispersion interface 132 will inherently apply a uniform force to the applicator pad orthogonal of the skin).

Claims 9, 29, 78, 80, 81, 83, 89 and 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/046769 (hereinafter “Uzzo”) in view of U.S. Patent Application Publication 2019/0184052 (hereinafter “Ilan”).
Regarding claim 9, Uzzo discloses the system of claim 5, except wherein the medication is tranexamic acid.  However, Ilan in its analogous disclosure of a hemostatic device for treating wounds (see [0001]) teaches that it is known to use tranexamic acid as an antifibrinolytic agent (see para. [0150]). In view of Ilan, it would have been obvious to one before the effective filing date of the claimed invention to have used tranexamic acid as an antifibrinolytic agent in the device of Uzzo in order to achieve hemostasis at the wound site since it has been known that the selection of a known material based upon its suitability for the intended use is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As regards claim 29, Uzzo discloses the system of claim 23, except wherein the liquid medication is tranexamic acid (TXA). However, Ilan in its analogous disclosure of a hemostatic device for treating wounds (see [0001]) teaches that it is known to use tranexamic acid as an antifibrinolytic agent (see para. [0150]). In view of Ilan, it would have been obvious to one before the effective filing date of the claimed invention to have used tranexamic acid as an antifibrinolytic agent in order to achieve hemostasis at the wound site since it has been known that the selection of a known material based upon its suitability for the intended use is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 78, modified Uzzo discloses the system of claim 9, wherein the applicator pad includes a material that is non-reactive with TXA (for example polyester or nylon, see page 9, lines 9-15).
Regarding claim 80, modified Uzzo discloses the system of claim 9, wherein the applicator pad includes a natural fiber (see page 9, lines 27-30 which discloses meshes described in U.S. Patent No. 9,821,022; 9,821,022 discloses meshes of natural polymer fibers, col. 1, lines 52-56, constructed by electrospinning fibers see col. 35, lines 16-20).
As regards claim 81, modified Pozanc discloses the system of claim 1, further comprising a release mechanism (constituted by a valve mechanism) coupled to the reservoir and configured to transition from a closed condition to an open condition to allow medication to flow from the reservoir and to the applicator pad via the fluid coupling (see para. [0020], lines 1-10) in response to a pressure above a threshold pressure within the reservoir (in order for the fluid to flow, a certain pressure threshold must be met).
Regarding claim 83, modified Pozanc discloses the system of claim 1, wherein the applicator pad is configured to expand in response to absorbing blood from the wound (sponges are configured to swell when absorbing fluid and therefore would expand when absorbing blood).
Regarding claim 89, Uzzo discloses the system of claim 29, except wherein the medication is tranexamic acid.  However, Ilan in its analogous disclosure of a hemostatic device for treating wounds (see [0001]) teaches that it is known to use tranexamic acid as an antifibrinolytic agent (see para. [0150]). In view of Ilan, it would have been obvious to one before the effective filing date of the claimed invention to have used tranexamic acid as an antifibrinolytic agent in the device of Uzzo in order to achieve hemostasis at the wound site since it has been known that the selection of a known material based upon its suitability for the intended use is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 91, modified Uzzo discloses the system of claim 29, wherein the applicator pad includes a natural fiber (see page 9, lines 27-30 which discloses meshes described in U.S. Patent No. 9,821,022; 9,821,022 discloses meshes of natural polymer fibers, col. 1, lines 52-56, constructed by electrospinning fibers see col. 35, lines 16-20).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozanc in view of Uzzo as applied to claim 5 above and in further view of Ilan.
Regarding claim 9, modified Pozanc discloses the system of claim 5, except wherein the medication is tranexamic acid.  However, Ilan in its analogous disclosure of a hemostatic device for treating wounds (see para. [0001]) teaches that it is known to use tranexamic acid as an antifibrinolytic agent (see para. [0150]). In view of Ilan, it would have been obvious to one before the effective filing date of the claimed invention to have used tranexamic acid as an antifibrinolytic agent in the device of Pozanc in order to achieve hemostasis at the wound site since it has been known that the selection of a known material based upon its suitability for the intended use is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozanc in view of Uzzo and Ilan as applied to claim 9 above, and in further view of U.S. Patent No. 4,925,327 (hereinafter “Wirt”).
As regards claim 79, modified Pozanc discloses the system of claim 9, wherein the applicator pad may be constructed from, for example, a sponge (see para. [0039])  Modified Pozanc fails to disclose the sponges is constructed from a foamed polymer.
However, Wirt in its disclosure of an analogous applicator (30) teaches it is known to construct applicator pads from foam sponge constructed from polyurethane having a compression set ratio of between about 2 and 4 and a porosity of about 90 pores per linear inch for the purpose of releasing a uniform amount of liquid when lightly rubbed against skin (see col. 7, lines 9-15 and col. 29, lines 29-32).
In view of Wirt, it would have been obvious to one having ordinary skill in the before the effective filing date of the present invention to have constructed the foam sponge of modified  Pozanc from open cell polyurethane, a polymer, having a porosity of between 10 and 100 pores per linear inch in order to release a uniform amount of liquid when lightly pressed on the skin.

Claim 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozanc in view of Uzzo and Ilan as applied to claim 29 above, and in further view of U.S. Patent No. 4,925,327 (hereinafter “Wirt”).
As regards claim 90, modified Pozanc discloses the system of claim 29, wherein the applicator pad may be constructed from, for example, a sponge (see para. [0039])  Modified Pozanc fails to disclose the sponges is constructed from a foamed polymer.
However, Wirt in its disclosure of an analogous applicator (30) teaches it is known to construct applicator pads from foam sponge constructed from polyurethane having a compression set ratio of between about 2 and 4 and a porosity of about 90 pores per linear inch for the purpose of releasing a uniform amount of liquid when lightly rubbed against skin (see col. 7, lines 9-15 and col. 29, lines 29-32).
In view of Wirt, it would have been obvious to one having ordinary skill in the before the effective filing date of the present invention to have constructed the foam sponge of modified  Pozanc from open cell polyurethane, a polymer, having a porosity of between 10 and 100 pores per linear inch in order to release a uniform amount of liquid when lightly pressed on the skin.

Claims 18 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzzo.
As regards claim 18, Uzzo discloses the system of claim 1, wherein the applicator pad contains the reservoir and is pre-soaked with the medication (see page 9, lines 19-23, which discloses hemostatic agents suitable for use with the hemostatic agent applicator 1 can be in the form of a gel, liquid, solid, past or powder, and in some embodiments delivery component (3) may be pre-loaded with one or more hemostatic agents).  
Uzzo fails to disclose the applicator pad is pre-soaked to a saturation within a range of about 25% to about 50% of the saturation point of the applicator pad. The general concept of providing an applicator pad pre-soaked, i.e., saturated with a medicament within a certain range falls within the realm of common knowledge as optimization of a result effective variable.  Also, it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have optimized the saturation point of the pad with a medicament such that it is in the range of about 25% to about 50% in order to achieve hemostasis. 
As regards claim 33, Uzzo discloses the system of claim 23, wherein the applicator pad contains the reservoir and is pre-soaked with the medication (see page 9, lines 19-23, which discloses hemostatic agents suitable for use with the hemostatic agent applicator 1 can be in the form of a gel, liquid, solid, past or powder, and in some embodiments delivery component (3) may be pre-loaded with one or more hemostatic agents).  
Uzzo fails to disclose the applicator pad is pre-soaked to a saturation within a range of about 25% to about 50% of the saturation point of the applicator pad. The general concept of providing an applicator pad pre-soaked, i.e., saturated with a medicament within a certain range falls within the realm of common knowledge as optimization of a result effective variable.  Also, it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have optimized the saturation point of the pad with a medicament such that it is in the range of about 25% to about 50% in order to achieve hemostasis. 

Claim 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzzo in view of JP 2001017461 (“Seki”).
As regards claim 86, Uzzo discloses the system of claim 1, except that the system further comprises a bandage couplable to a proximal surface of the applicator pad, the bandage having a convex distal surface configured to contact a proximal surface of the applicator pad and urge at least a portion of the applicator pad toward the wound.
However, Seki discloses an analogous bandage (10) comprising a base material (1) coated with an adhesive layer (2).  The adhesive layer is fixed with a convex-shaped hemostatic pad (3) that is designed to press against the blood or skin vessel puncture holes (see the English Abstract and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective time of filing the instant invention to have added the bandage of Seki on top of the hemostatic mesh of Uzzo in order to maintain pressure on the hemostatic mesh so as to ensure hemostasis.  

Allowable Subject Matter
Claims 84 and 85 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior Uzzo is the closest prior art of record.  Uzzo, however, fails to teach or fairly suggest alone or in combination the system of claim 1, further comprising a backing having a convex distal surface coupled to the applicator pad such that the applicator pad has a convex distal surface, the backing being more rigid than the applicator pad, as presently recited in claim 84.
Uzzo also fails to teach or fairly suggest alone or in combination the system of claim 1, wherein the grip includes a convex distal surface configured to contact a proximal surface of the applicator pad and urge at least a portion of the applicator pad toward the wound, as presently recited in claim 85.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KIM M LEWIS/Primary Examiner, Art Unit 3786